EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/22 was filed after the mailing date of the Notice of Allowance on 3/21/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brian Rothery (reg. no.: 35340) on 5/10/22.

The application has been amended as follows: 
Please amend independent claims 1 and 11 as follows: 
1. (Currently Amended) A winding system for use in a device, the system comprising: 
one or more sets of windings, each set of windings having an electrically-conductive element arranged in a winding pattern with multiple turns, each pair of adjacent turns of the multiple turns being spaced apart to at least partially define a channel between each pair of adjacent turns within a winding for coolant fluid to flow therethrough; and 
a housing for containing the one or more set of windings, the housing including a fluid inlet and a fluid outlet each in fluid communication with the channel between each pair of adjacent turns, the housing facilitating coolant fluid to flow from the fluid inlet to the fluid outlet via the channel between each pair of adjacent turns within the windings and in direct contact with exposed surfaces of each pair of adjacent turns, wherein 
the one or more sets of windings are wound around teeth that project radially inward from an inner periphery of a cylindrical stator.  

11. (Currently Amended) A method of facilitating cooling in a device, the method comprising: 
arranging at least one set of windings in a winding pattern with multiple turns, each set of windings including an electrically conductive element; 
spacing apart each pair
containing the at least one set of windings in a housing, the housing comprising a fluid inlet and a fluid outlet in fluid communication with the one or more channels, the housing facilitating coolant fluid to flow from the fluid inlet to the fluid outlet via the one or more channels in direct contact with exposed surfaces of each of the multiple turns in each set of windings, the exposed surfaces at least partially defining the one or more channels; and 
configuring the housing to facilitate coolant fluid to flow from the fluid inlet to the fluid outlet via the at least one channel between each pair of adjacent turns and to flow in direct contact with exposed surfaces of each pair of adjacent turns at least partially defining the at least one channel, wherein 
each set of windings are wound around teeth that project radially inward from an inner periphery of a cylindrical stator.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834